Citation Nr: 0720061	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1967 and from September 1967 to September 1987.  He 
died in June 1998.  The appellant is the veteran's spouse.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Statutes and regulations require VA to assist a claimant in 
obtaining evidence.  Such assistance includes obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the current case, the veteran's certificate of death 
reveals that he passed away in June 1998.  The immediate 
cause of death was basilar artery thrombosis.  

Some chronic diseases, including hypertension, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a). 

The report of the veteran's August 1987 separation medical 
examination provides that he had a blood pressure reading of 
158/114.  A reading taken three days later was 136/88.  
Private treatment records show that the veteran was treated 
with medication for hypertension, beginning at least as early 
as March 1991.  They note hypertension as a problem since 
1986.  

As noted above, the veteran served on active duty from 
September 1963 to August 1967 and from September 1967 to 
September 1987.  

The foregoing evidence suggests a possible causal connection 
between the veteran's military service and his cause of 
death, not investigated by competent medical opinion.  The 
Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound by the medical 
evidence of record.  See Jones v. Principi, 16 Vet. App. 219 
(2002).  Because the record is unclear and the medical 
evidence of record is insufficient, it is incumbent on the 
Board to remand this matter and supplement the record prior 
to issuing a decision.  See Wallin v. West, 11 Vet. App. 509 
(1998); Colvin v. Derwinski, 1 Vet. App. 171 (1991); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a review of the 
veteran's claims file by an appropriate 
VA examiner.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to opine 
(1) whether it is at least as likely as 
not (50 percent or more likelihood) 
that the veteran's hypertension was 
related to service from September 1963 
to August 1967 and from September 1967 
to September 1987 or within a one year 
period following service.

If the answer to this question is yes, 
(2) whether it is at least as likely as 
not (50 percent or more likelihood) 
that the veteran's hypertension was the 
principal cause or a contributory cause 
of his fatal basilar artery thrombosis.

The examiner is requested to provide a 
rationale for any opinions expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If the 
decision is adverse to the appellant, 
she and her representative should be 
provided an SSOC.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

